Citation Nr: 0530527	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  98-07 785	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel





INTRODUCTION

The veteran served on active duty from April 1991 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to a TDIU.

The Board remanded the appeal in February 2000, July 2004, 
and January 2005, for additional development.  The case has 
been returned to the Board for appellate review.



FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The most recent evidence shows that the veteran is 
gainfully employed.



CONCLUSION OF LAW

The criteria for entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities are not met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.19 4.16 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA):

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).

Because the most recent evidence reports that the veteran is 
gainfully employed, and a TDIU requires that the veteran be 
unemployable, there is some question as to whether the VCAA 
notice and duty to assist requirements are applicable.  
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
tell the claimant to provide any evidence in his possession 
that pertains to the claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 120-21 (2004).  This "fourth 
element" comes from the language of 38 C.F.R. § 3.159(b)(1).  
Its wording need not be strictly used, as the Court has 
recently held that failure to explicitly tell a claimant to 
submit relevant evidence in the claimant's possession was 
generally not prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With regard to element (1), the Board notes that VA's "Tiger 
Team" Unit, located in Cleveland, Ohio, sent the veteran and 
to his private attorney a VCAA notice letter in February 
2003.  That letter listed the issue on appeal and informed 
the veteran and his private attorney of the type of 
information and evidence necessary to establish entitlement 
to a TDIU.

With regard to elements (2) and (3), the Board notes that the 
February 2003 VCAA letter notified the veteran and his 
private attorney of the veteran's and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letter explained that VA 
would help the veteran get such things as medical records or 
records held by any other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  The 
letter also informed the veteran and his private attorney 
that VA would schedule the veteran for medical examination in 
the near future and that the veteran needed to be fully aware 
of the importance of VA medical examinations and the 
consequences of not complying with a VA request for 
examination.

Finally, with respect to element (4), the Board notes that 
the February 2003 VCAA letter did not contain the specific 
advice set forth in Section 3.159(b)(1).  However, the letter 
made the veteran aware of the importance of providing VA with 
any additional evidence that he would feel was pertinent to 
his claim, by informing him that it was "still your 
responsibility to support your claim with appropriate 
evidence."  Additionally, the New York RO sent to the 
veteran and his private attorney a letter, dated in September 
2003, informing the veteran that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  As noted above, the cited 
language from both letters did not conform word by word to 
the fourth element set forth in Section 3.159(b)(1), but it 
nevertheless invited the veteran to send or identify any 
additional information or evidence, clearly putting him on 
notice to submit to VA any relevant evidence in his 
possession, thus causing no prejudice to him.  See Mayfield.

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.

The initial adjudication in this appeal occurred prior to the 
enactment of the VCAA.  VCAA-compliant notice was given 
thereafter, in February 2003.  Although that notice was not 
given prior to the first AOJ adjudication of the claim on 
appeal, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement in the pre-VCAA 
adjudication was harmless error.  In that regard, the notice 
was provided by the RO prior to issuance of the September 
2004 and April 2005 supplemental statements of the case 
(SSOCs), and prior to the transfer of the veteran's case back 
to the Board.  Moreover, the Board finds that the content of 
the notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as explained in more 
detail above.  See Pelegrini II.

The Board is satisfied that the veteran has had ample notice 
of the types of evidence that would support his claim for a 
TDIU, and that he has had ample opportunity to present 
evidence and argument in support of his appeal.  Clearly, the 
purpose of the VCAA notice requirements has not been 
nullified.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to him.  See Bernard, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  VA 
has secured all identified treatment records, to include the 
veteran's Social Security Administration records, and has had 
him examined by a VA physician, in order to obtain a better 
understanding of the degree of severity of his service-
connected disabilities, and their impact on his 
employability.  There is no suggestion on the current record 
that there remains evidence that is pertinent to the matter 
on appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

II.  Factual background and legal analysis:

The governing regulations provide that a total disability 
rating based on individual unemployability due to service- 
connected disability may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability. 38 C.F.R. §§ 3.340, 
3.341, 4.16.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19 
(2004).  In other words, "unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating."  38 C.F.R. § 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 38 
C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Accordingly, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).  However, the 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough, as a high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question to be 
answered in TDIU cases is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he or she can find employment.  See 
Van Hoose v. Brown, supra.

The veteran is service-connected for residuals of fractures 
of the right femur and tibia, with history of osteomyelitis, 
currently rated as 20 percent disabling; residuals of a 
fractured right ulna, currently rated as 20 percent 
disabling; right knee instability associated with the 
service-connected residuals of fractures of the right femur 
and tibia, with history of osteomyelitis, currently rated as 
20 percent disabling; degenerative changes of the right hip, 
associated with the service-connected residuals of fractures 
of the right femur and tibia, with history of osteomyelitis, 
currently rated as 10 percent disabling; and scars, currently 
rated as 10 percent disabling.  The combined disability 
evaluation, for compensation purposes, is 60 percent.  
38 C.F.R. § 4.25.

The schedular criteria for a TDIU, as required by Section 
4.16(a), are met in this case.  However, the most recent 
evidence, namely the report of VA examination conducted in 
June 2003, shows that he was gainfully employed.  Further 
weighing against the veteran's claim are records from the 
Social Security Administration that showing that in January 
1998, his disability was found to have ceased.  

VA has provided the veteran with opportunities to report that 
he is currently unemployed, but he has not done so.  In this 
regard, the Board notes that the January 2005 Board remand of 
this issue was specifically issued with instructions to the 
agency of original jurisdiction to furnish the veteran with a 
VA Form 21-8940 ("Veteran Application for Increased 
Compensation Based on Unemployability"), or its equivalent, 
in order to clarify whether, as suggested by the record, the 
veteran was still working.

To that effect, the RO sent a letter to the veteran, in 
February 2005, specifically asking him to complete and return 
an enclosed VA Form 21-8940.  The RO also sent a copy of that 
letter to the veteran's private attorney.

No response was ever received to that letter, to an SSOC 
issued in April 2005 that pointed out the veteran's failure 
to return the completed form, or to the duty to assist letter 
that the RO thereafter sent to both the veteran and his 
private attorney in July 2005, informing them that the record 
was being returned to the Board for appellate review, and of 
the steps they needed to take if they wished to submit 
additional evidence concerning the appeal.

Parenthetically, the Board notes that the most recent 
communications from the veteran and his private attorney were 
received by VA in September 2003 and October 1998, 
respectively; these communications do not contradict the 
reports that the veteran is currently employed.  Neither 
individual has submitted arguments or responses of any type 
to the remands issued by the Board in July 2004 and January 
2005, and to the several duty to assist letters sent to them 
since September 2003, to include the February 2005 letter 
specifically asking the veteran to complete and return a VA 
Form 21-8940.  These facts undoubtedly raise the question of 
whether the veteran has abandoned his claim.  See 38 C.F.R. § 
3.158(a).

In any event, in order for VA to process claims, individuals 
applying for VA benefits have a responsibility to cooperate 
with the agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See, Morris v. Derwinski, 1 
Vet. App.  260, 264 (1991).  The Court has also held that 
VA's duty to assist is not always a one-way street, nor is it 
a blind alley, and that, if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  A veteran's duty to cooperate with VA's efforts to 
develop the claim includes reporting for a medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App.  480, 483 (1992). 

Because all of the evidence is to the effect that the veteran 
is currently employed, the evidence weighs against the claim 
of entitlement to TDIU.

In view of the above finding, the Board concludes that the 
criteria for entitlement to a TDIU are not met.  The appeal 
must accordingly be denied.


ORDER

Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability by reason of 
service-connected disabilities, is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


